 1                                                  United States District Judge Marsha J. Pechman

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
 8                       WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9   HAILI SCRIVEN,                        )
                                           ) CASE NO. 3:19-cv-5030
10                  Plaintiff,             )
                                           )
11              v.                         ) ORDER FOR EAJA FEES
12                                         )
     COMMISSIONER OF SOCIAL SECURITY,      )
13                                         )
                    Defendant.             )
14                                         )
15

16          Based upon the stipulation of the parties, it is hereby ORDERED that attorney fees in the

17   total amount of $2,590.95 pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d), shall

18   be awarded to Plaintiff. Astrue v. Ratliff, 130 S.Ct. 2521 (2010).
19          If the U.S. Department of the Treasury determines that Plaintiff’s EAJA fees are not
20
     subject to any offset allowed under the Department of the Treasury’s Offset Program, then the
21
     check for EAJA fees shall be made payable to Plaintiff’s attorney, Amy Gilbrough.
22
            Whether the check is made payable to Plaintiff, or to Amy Gilbrough, the check shall be
23

24   mailed to Ms. Gilbrough at the following address: 1904 Third Ave., Suite 1030, Seattle,

25   Washington 98101.

                                                                    Douglas Drachler McKee & Gilbrough, LLP
                                                                    1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                                            Seattle, WA 98101
     [No. 3:19-cv-5030] - 1                                         (206) 623-0900
 1

 2   Dated this 6th day of December, 2019.
 3

 4

 5

 6
                                             A
                                             Marsha J. Pechman
 7                                           United States District Judge

 8

 9
     Presented by:
10

11   S/AMY M. GILBROUGH____________
     AMY M. GILBROUGH
12
     Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      Douglas Drachler McKee & Gilbrough, LLP
                                                      1904 Third Avenue Suite 1030
     ORDER FOR EAJA FEES                              Seattle, WA 98101
     [No. 3:19-cv-5030] - 2                           (206) 623-0900
